DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1, 3-5, 9, 12, 18, 21-23, 26-27, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5, 7-8, and 12 of U.S. Patent No. 8,641,621. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions claim a method in image guided surgery comprising obtaining pose information for a set of 3D visualizable medical data, determining real-time pose information for a medical device, selecting an imaging plane from the set of 3D visualizable medical data based at least on the real-time pose information for the medical device and the pose information for the set of 3D visualizable medical data, determining a perspective view of the selected imaging plane based at least in part of the position of a user, causing a display to display the perspective view of the selected imaging plane. Claims 3 and 21 corresponds to claim 2, comprising preoperative imaging data. Claims 4 and 22 corresponds to claim 3, comprising annotations. Claims 5 and 23 corresponds to claim 4, comprising second set of data. Claims 9 and 26 corresponds to claim 5, comprising a second medical device. Claims 12 and 27 corresponds to claims 7-8 and 29, comprising an ablation needle. Claim 18 corresponds to claim 12, a non-transient computer-readable medium.
Claims 1, 3-7, 9, 12, 18, and 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8, 10-11, and 17  of U.S. Patent No. 10,398,5138. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions claim a method in image guided surgery comprising obtaining pose information for a set of 3D visualizable medical data, determining real-time pose information for a medical device, selecting .
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of records fails to disclose or render obvious the claimed combination of subject matter of a method for image management in image-guided medical procedures comprising obtaining pose information for a set of 3D visualizable medical data, determining real-time pose information for a medical device, selecting a region of the set of 3D visualizable medical data, wherein the selected region comprises data that intersects with an imaging plane associated with the medical device, determining a perspective view of the selected region based at least in part on an expected location of a user, and causing a display to display a rendering of the perspective view of the selected region, and particularly further comprising causing the display image guidance information that comprises current image guidance information and gradually-fading previous image guidance information.
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 6/24/2021, with respect to claims 1, 3-7, 9, 12, 14, 18, and 21-30 have been fully considered and are persuasive.  The rejection of claims 1, 3-7, 9, 12, 14, 18, and 21-30 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PETER LUONG/Primary Examiner, Art Unit 3793